UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 AMERICAN GOLDFIELDS INC. (Exact name of registrant as specified in its charter) 3481 E. Sunset Road Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-655 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 21,346,972 shares of common stock, $0.001 par value, issued and outstanding as of September 13, 2010. 1 TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements Balance Sheets July 31, 2010, and January 31, 2010 Statements of Loss for the three and six-month periods ended July 31, 2010 and 2009, and for the period from inception on December 21, 2001 to July 31, 2010. Statements of Cash Flows for the three and six-month periods ended July 31, 2010 and 2009, and for the period from inception on December 21, 2001 to July 31, 2010. Notes to the Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II – Other Information Item 1.Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements American Goldfields Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) July 31, January 31, Assets CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses - - Total current assets Reclamation deposits Total Assets $ $ Liabilities CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Total current liabilities Stockholders' Equity SHARE CAPITAL Authorized: 600,000,000 (January 31, 2009 – 600,000,000) common shares with a par value of $0.001 per share 100,000,000 preferred shares with a par value of $0.001 per share Issued: 21,346,932 (January 31, 2010 – 21,292,878) common issued and outstanding at July 31, 2010 Additional paid-in capital DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE ) ) Total stockholders' equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 American Goldfields Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Inception December 21, For the Three-Months Ended July 31, For the Six-Months Ended July 31, 2001 to July 31,2010 Expenses Mineral claim payments and exploration expenditures $
